DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Response to Amendment
4.	In the amendment filed on 1/6/2021, claims 1, 9, and 16 have been amended. The currently pending claims considered below are Claims 1-20.

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 2/1/2021, is attached to the instant Office action.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (US Publication 2018/0004978 A1) in view of Bezzi (US Publication 2010/0169332 A1) and further in view of Dubov et al. (US Publication 2017/0061159 A1).
As per claim 1, Hebert teaches A computer-implemented method to detect a potential privacy violation as a result of a release of a database, (see Abstract)
the method comprising: anonymizing the database, wherein the database includes one or more users, and one or more columns for each user in the database; (paragraph 0016, 0022, anonymization of data from a data source is performed based on anonymization techniques, paragraph 0027, 0031, 0070, data being from a database with tables and columns)
calculating a measure of entropy resulting from a release of the anonymized database without releasing the anonymized database based on the anonymized database; (paragraph 0018, 0038, 0041, 0082, risk rate for anonymization techniques applied to data are calculated, utilizing entropy values, the risk rate interpreted as a measure of entropy)
determining whether the calculated measure of entropy satisfies a privacy threshold; (paragraph 0037, 0059, 0063, a risk rate threshold value is determined to control and limit the risk rate)
and responsive to a determination that the calculated measure of entropy satisfies the privacy threshold, releasing the anonymized database. (Figure 1 reference 135, paragraph 0018, 0066, 0068, 0070, 0072, the anonymized data is released when the risk rate condition is satisfied based on the threshold value)
Hebert does not explicitly indicate calculating, subsequent to the anonymizing of the database, a measure of entropy resulting from a release of the anonymized database.
Bezzi teaches calculating, subsequent to the anonymizing of the database, a measure of entropy resulting from a release of the anonymized database. (Figure 5 reference 402, paragraphs 0046, 0065, 0070, 0075, a conditional entropy value is determined for an already anonymized database, the entropy value utilized to estimate the amount of anonymization of the anonymized database)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Hebert’s method of calculating risk rates for anonymized data to be stored in databases with Bezzi’s ability to calculate conditional entropy values for an anonymized database to estimate anonymization of a database. This gives the user the ability to calculate risk rates of data in a database. The motivation for doing so would be to better identify when sensitive data has been sufficiently anonymized (paragraph 0004).
Hebert in view of Bezzi does not explicitly indicate a measure of entropy based on public data that is publicly available before the anonymized database is released.
Dubov teaches a measure of entropy based on public data that is publicly available before the anonymized database is released. (paragraphs 0010, 0024, a score for data records indicating a measure of data privacy protection is compared with information available in the public domain, to provide anonymity for records, the information available in the public domain interpreted as public data that is publicly available).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Hebert’s method of calculating risk rates for anonymized data to be stored in databases and Bezzi’s ability to calculate conditional 
As per claim 2, Hebert teaches calculating the measure of entropy as a result of the release of the anonymized database comprises: calculating a remaining entropy for each user in the anonymized database as a result of the release of the anonymized database; (paragraph 0065, 0070, 0072, risk rate returned to users)
and selecting a smallest calculated remaining entropy as the measure of entropy resulting from the release of the anonymized database. (paragraph 0063, 0064, 0089, lowest entropy, and paragraphs 0066, 0070, minimum entropy)
As per claim 3, Hebert teaches the anonymized database includes one column for each user in the anonymized database, and calculating the remaining entropy for each user is according to the logarithmic term: -(qi log qi + (1 - qi) log (1 - qi)). (paragraph 0041, 0043, 0045, risk rate formula)
As per claim 4, Hebert teaches the anonymized database includes multiple columns for each user in the anonymized database, and calculating the remaining entropy for each user is according to the logarithmic term: -(∑j T= 1qij log qij). (paragraph 0029, weight formula, and paragraph 0082, formula for probability)
As per claim 5, Hebert teaches anonymizing the database comprises replacing a user identifier of each user in the database with at least one of: random tracking data, a random number, or a random identifier. (paragraph 0033, 0034, randomization)
As per claim 6, Hebert teaches prior to calculating the measure of entropy resulting from the release of the anonymized database, sanitizing the anonymized database. (paragraph 0026, 0033, 0048, 0049, anonymization techniques, including randomization and data removal/deletion are performed on the data, randomization and deletion of data for anonymization interpreted as sanitizing database)
As per claim 7, Hebert teaches responsive to a determination that the calculated measure of entropy does not satisfy the privacy threshold, not allowing a release of the anonymized database. (paragraph 0018, 0027, 0068, risk conditions must be satisfied and an agreement reached before anonymized data is released)
As per claim 8, Hebert teaches the calculated measure of entropy is a first measure of entropy, the method further comprising: sanitizing the anonymized database; (paragraph 0077, further randomization)
calculating a second measure of entropy resulting from a release of the sanitized anonymized database without releasing the sanitized anonymized database; (paragraph 0018, 0038, 0041, 0082, risk rate for different anonymization techniques)
and determining whether the calculated second measure of entropy satisfies the privacy threshold. (paragraph 0018, 0037, 0059, 0063, risk rate threshold value)

As per claim 9, Hebert teaches A computer program product including one or more non-transitory machine readable mediums encoded with instruction that when 
anonymizing the database, wherein the database includes one or more users, and one or more columns for each user in the database; (paragraph 0016, 0022, anonymization of data from a data source is performed based on anonymization techniques, paragraph 0027, 0031, 0070, data being from a database with tables and columns)
sanitizing the anonymized database to generate a sanitized anonymized database; (paragraph 0026, 0033, 0048, 0049, anonymization techniques, including randomization and data removal/deletion are performed on the data, randomization and deletion of data for anonymization interpreted as sanitizing database)
calculating a measure of entropy resulting from a release of the sanitized anonymized database without releasing the sanitized anonymized database based on the sanitized, anonymized database; (paragraph 0018, 0038, 0041, 0082, risk rate for anonymization techniques applied to data are calculated, utilizing entropy values, the risk rate interpreted as a measure of entropy)
determining whether the calculated measure of entropy satisfies a privacy threshold; (paragraph 0037, 0059, 0063, a risk rate threshold value is determined to control and limit the risk rate)
and responsive to a determination that the calculated measure of entropy satisfies the privacy threshold, allowing a release of the sanitized anonymized 
Hebert does not explicitly indicate calculating, subsequent to the anonymizing and the sanitizing of the database, a measure of entropy resulting from a release of the sanitized anonymized database.
Bezzi teaches calculating, subsequent to the anonymizing and the sanitizing of the database, a measure of entropy resulting from a release of the sanitized anonymized database. (Figure 5 reference 402, paragraphs 0046, 0065, 0070, 0075, a conditional entropy value is determined for an already anonymized database, the entropy value utilized to estimate the amount of anonymization of the anonymized database)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Hebert’s method of calculating risk rates for anonymized data to be stored in databases with Bezzi’s ability to calculate conditional entropy values for an anonymized database to estimate anonymization of a database. This gives the user the ability to calculate risk rates of data in a database. The motivation for doing so would be to better identify when sensitive data has been sufficiently anonymized (paragraph 0004).
Hebert in view of Bezzi does not explicitly indicate a measure of entropy based on public data that is publicly available before the sanitized anonymized database is released.
Dubov teaches a measure of entropy based on public data that is publicly available before the sanitized anonymized database is released. (paragraphs 0010, 0024, a score for data records indicating a measure of data privacy protection is compared with information available in the public domain, to provide anonymity for records, the information available in the public domain interpreted as public data that is publicly available).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Hebert’s method of calculating risk rates for anonymized data to be stored in databases and Bezzi’s ability to calculate conditional entropy values for an anonymized database to estimate anonymization of a database. This gives the user the ability to calculate risk rates of data in a database with Dubov’s ability to utilize information that is available in the public domain to match against data records to calculate a score indicating privacy protection measure of a data record. This gives the user the ability to measure the privacy protection and anonymity of sensitive data records in comparison with publicly available data. The motivation for doing so would be to prevent the unintentional disclosure of sensitive information in comparison with data in the public domain (paragraph 0003).
As per claim 10, Hebert teaches calculating the measure of entropy as a result of the release of the sanitized anonymized database comprises: calculating a remaining entropy for each user in the sanitized anonymized database as a result of the release of the sanitized anonymized database; (paragraph 0065, 0070, 0072, risk rate returned to users)

As per claim 11, Hebert teaches the sanitized anonymized database includes one column for each user in the sanitized anonymized database, and calculating the remaining entropy for each user is according to the logarithmic term: -(qi log qi + (1 - qi) log (1 - qi)). (paragraph 0041, 0043, 0045, risk rate formula)
As per claim 12, Hebert teaches the sanitized anonymized database includes multiple columns for each user in the sanitized anonymized database, and calculating the remaining entropy for each user is according to the logarithmic term: -(∑j T= 1qij log qij). (paragraph 0029, weight formula, and paragraph 0082, formula for probability)
As per claim 13, Hebert teaches anonymizing the database comprises applying a mapping function Ʈ to a domain users. (paragraph 0061, 0070, mapping)
As per claim 14, Hebert teaches sanitizing the anonymized database comprises perturbing values of the anonymized database. (paragraph 0033, 0034, randomization)
As per claim 15, Hebert teaches the calculated measure of entropy is a first measure of entropy, the process further comprising: responsive to a determination that the calculated measure of entropy does not satisfy the privacy threshold, further sanitizing the sanitized anonymized database; (paragraph 0077, further randomization)
calculating a second measure of entropy resulting from a release of the further sanitized anonymized database without releasing the further sanitized anonymized database; (paragraph 0018, 0038, 0041, 0082, risk rate for different anonymization techniques)


As per claim 16, Hebert teaches A system to detect a potential privacy violation as a result of a release of a database, (see Abstract)
the system comprising: one or more non-transitory machine readable mediums configured to store instructions; (Figure 8 reference 810, 815, storage and RAM)
and one or more processors configured to execute the instructions stored on the one or more non-transitory machine readable mediums, wherein execution of the instructions causes the one or more processors to (Figure 8 reference 805, processor)
anonymize the database, wherein the database includes one or more users, and one or more columns for each user in the database, (paragraph 0016, 0022, anonymization of data from a data source is performed based on anonymization techniques, paragraph 0027, 0031, 0070, data being from a database with tables and columns)
sanitize the anonymized database to generate a sanitized anonymized database, (paragraph 0026, 0033, 0048, 0049, anonymization techniques, including randomization and data removal/deletion are performed on the data, randomization and deletion of data for anonymization interpreted as sanitizing database)
calculate a measure of entropy resulting from a release of the sanitized anonymized database without releasing the sanitized anonymized database based on the sanitized anonymized database, (paragraph 0037, 0059, 0063, a risk rate threshold value is determined to control and limit the risk rate)

 and responsive to a determination that the calculated measure of entropy satisfies the privacy threshold, release the sanitized anonymized database. (Figure 1 reference 135, paragraph 0018, 0066, 0068, 0070, 0072, the anonymized data is released when the risk rate condition is satisfied based on the threshold value) Hebert does not explicitly indicate calculating, subsequent to the anonymizing and the sanitizing of the database, a measure of entropy resulting from a release of the sanitized anonymized database.
Hebert does not explicitly indicate calculate, subsequent to the anonymizing and the sanitizing of the database, a measure of entropy resulting from a release of the sanitized anonymized database.
Bezzi teaches calculate, subsequent to the anonymizing and the sanitizing of the database, a measure of entropy resulting from a release of the sanitized anonymized database. (Figure 5 reference 402, paragraphs 0046, 0065, 0070, 0075, a conditional entropy value is determined for an already anonymized database, the entropy value utilized to estimate the amount of anonymization of the anonymized database)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Hebert’s method of calculating risk rates for anonymized data to be stored in databases with Bezzi’s ability to calculate conditional entropy values for an anonymized database to estimate anonymization of a database. This gives the user the ability to calculate risk rates of data in a database. The 
Hebert in view of Bezzi does not explicitly indicate a measure of entropy based on public data that is publicly available before the sanitized anonymized database is released.
Dubov teaches a measure of entropy based on public data that is publicly available before the sanitized anonymized database is released. (paragraphs 0010, 0024, a score for data records indicating a measure of data privacy protection is compared with information available in the public domain, to provide anonymity for records, the information available in the public domain interpreted as public data that is publicly available).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Hebert’s method of calculating risk rates for anonymized data to be stored in databases and Bezzi’s ability to calculate conditional entropy values for an anonymized database to estimate anonymization of a database. This gives the user the ability to calculate risk rates of data in a database with Dubov’s ability to utilize information that is available in the public domain to match against data records to calculate a score indicating privacy protection measure of a data record. This gives the user the ability to measure the privacy protection and anonymity of sensitive data records in comparison with publicly available data. The motivation for doing so would be to prevent the unintentional disclosure of sensitive information in comparison with data in the public domain (paragraph 0003).
As per claim 17, Hebert teaches to calculate the measure of entropy as a result of the release of the sanitized anonymized database comprises: to calculate a remaining entropy for each user in the sanitized anonymized database as a result of the release of the sanitized anonymized database; (paragraph 0065, 0070, 0072, risk rate returned to users)
and to select a smallest calculated remaining entropy as the measure of entropy resulting from the release of the sanitized anonymized database. (paragraph 0063, 0064, 0089, lowest entropy, and paragraphs 0066, 0070, minimum entropy)
As per claim 18, Hebert teaches the sanitized anonymized database includes one column for each user in the sanitized anonymized database, and to calculate the remaining entropy for each user is according to the logarithmic term: -(qi log qi + (1 - qi) log (1 - qi)). (paragraph 0041, 0043, 0045, risk rate formula)
As per claim 19, Hebert teaches the sanitized anonymized database includes multiple columns for each user in the sanitized anonymized database, and to calculate the remaining entropy for each user is according to the logarithmic term: -(∑j T= 1qij log qij). (paragraph 0029, weight formula, and paragraph 0082, formula for probability)
As per claim 20, Hebert teaches the calculated measure of entropy is a first measure of entropy, and further wherein execution of the instructions causes the one or more processors to: responsive to a determination that the calculated measure of entropy does not satisfy the privacy threshold, further sanitize the sanitized anonymized database; (paragraph 0077, further randomization)
calculate a second measure of entropy resulting from a release of the further sanitized anonymized database without releasing the further sanitized anonymized 
and determine whether the calculated second measure of entropy satisfies the privacy threshold. (paragraph 0018, 0037, 0059, 0063, risk rate threshold value)


Response to Arguments
7.	Applicant’s arguments filed on 1/6/2021 with respect to the 35 USC 103 rejection of claims 1-20 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the cited prior art of Dubov (US Publication 2017/0061159 A1), that teache the ability to utilize information that is available in the public domain to match against data records to calculate a score indicating privacy protection measure of a data record, which is incorporated into the prior art of Hebert that teaches a method of calculating risk rates for anonymized data to be stored in databases and the prior art of Bezzi (US Publication 2010/0169332 A1) that teaches the ability to calculate conditional entropy values for an anonymized database to estimate anonymization of a database, to teach the limitations of amended independent claims 1, 9, and 16, as disclosed above. Amendments to the claims that have changed the scope of the invention necessitated new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veeramachaneni (US Publication 2018/0165475 A1)
Silver (US Publication 2015/0113012 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168